3/22DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 03/22/2022. Claims 1-20 are pending. Claims 1, 6, 8-16, 19 were amended. 

Response to Arguments
3.	The applicant’s amendment filed on 03/22/2022 along with the remark were sufficient to overcome the examiner’s previous ground of rejection under nonstatutory double patenting as being unpatentable over Claims 1 and 6-8 of copending Application No. 16/289,938.
The applicant’s amendment filed on 03/22/2022 along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
“Claim 1 of the present invention is directed to a composition for selective modification of a base material surface, and it is respectfully submitted that Viel et al., Matsumoto, Asakawa et al., Noguchi et al., Iwai et al., Oaks et al., and their combinations do not teach or suggest “a polymer comprising, at an end of a main chain or a side chain thereof, a group comprising a first functional group that forms a bond with a metal ..., wherein the polymer comprises a structural unit having a crosslinkable group derived from the 4-vinylbenzocyclobutene, and at least one of a structural unit derived from styrene, a structural unit derived from t-butylstyrene and a structural unit derived from methyl (meth)acrylate” as recited in amended Claim 1
Specifically, Matsumoto is cited as disclosing a polymer comprising a structural unit derived from styrene, and Oaks et al. 1s cited as disclosing crosslinkable groups which are aryl groups to which a cyclobutane ring is each fused. Viel et al. is not believed to disclose or suggest a polymer comprising a structural unit derived from styrene, t-butylstyrene, methyl {meth)acrylate methacrylate, or 4-vinylbenzocyclobutene. Asakawa et al., Noguchi et al. and Iwai et al. are cited as disclosing a polystyrene equivalent number average molecular weight, a polymer comprising a structural unit derived from a (meth)acrylic acid ester, and a crosslinkable group which is one of vinyloxy group, ally group and (meth)acryloyl group, respectively.
As such, Applicant respectfully submits that none of these cited references discloses or suggests a polymer comprising, at an end of a main chain or a side chain thereof, a group comprising a first functional group that forms a bond with a metal such that the polymer has a structural unit having a crosslinkable group derived from 4-vinylbenzocyclobutene in combination with a structural unit derived from styrene, a structural unit derived from t- butylstyrene and/or a structural unit derived from methyl (meth)acrylate.
Therefore, it is respectfully submitted that the subject matter recited in amended Claim 1 is believed to be clearly distinguishable from Viel et al., Matsumoto, Asakawa et al., Noguchi et al., Iwai et al. and Oaks et al., and their teachings even combined would not render the composition of Claim | obvious.”
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-10, 14-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wu et al. (US 2013/0078576 A1).
Regarding to claim 1, Wu discloses a composition for selective modification of the base material surface, comprising:
A polymer (i.e. AIBN aka azobisisobutyronitrile; See paragraph 0015, 0047-0050) at an end of a main chain or a side chain, a group comprising a first functional group wherein the azobisisobutyronitrile has the formula structure as shown below See evidence via https://web.archive.org/web/20160414151303/https://en.wikipedia.org/wiki/Azobisisobutyronitrile;

    PNG
    media_image1.png
    159
    280
    media_image1.png
    Greyscale

 wherein azobisisobutyronitrile comprises the first functional group comprises cyano group or C Ξ N ; Note: Cyano is a nitride group that has -C≡N formula; See evidence https://web.archive.org/web/20160311024709/https://en.wikipedia.org/wiki/Nitrile ); wherein the polymer (i.e. neutral polymer layer ) forms a bond with a metal (i.e. SiBARC) (See Fig 3, paragraph 0031);
A solvent dissolving or dispersing the polymer  (paragraph 0047-0051);
Wherein the polymer comprises a structural unit having a crosslinkable group derived from 4-vinylbenzocyclobutene and at least one of a structural unit derived from styrene and a structure unit derived from methyl (meth)acrylate (See paragraph 0047-0051).
Regarding to claim 1, Wu does not explicitly disclose that the first functional group form a bond with a metal.  However, Wu clearly teaches that the polymer comprises polymer AIBN (aka azobisisobutyronitrile; See paragraph 0015, 0047-0050) at an end of a main chain or a side chain, wherein azobisisobutyronitrile  having a formula as shown below which comprises cyano group or C Ξ N ; See evidence via https://web.archive.org/web/20160414151303/https://en.wikipedia.org/wiki/Azobisisobutyronitrile ;  )

    PNG
    media_image1.png
    159
    280
    media_image1.png
    Greyscale

	Wu further discloses that the polymer (i.e. neutral layer) form a bond with a metal containing layer (i.e.  SiBARC layer; See Fig 3a-3d; paragraph 0031).  Further, it is noted that Wu’s first functional group comprises cyano group which is identical with applicant’s claimed first functional group as recited in claim 5 and 18 (Note: Cyano is a nitride group that has -C≡N formula; See evidence https://web.archive.org/web/20160311024709/https://en.wikipedia.org/wiki/Nitrile  )
	It is clear from the record that Wu’s composition comprises the same ingredients with applicant’s claimed invention of claim 1 includes having identical first functional group with applicant’s first functional group (i.e. cyano group; See applicant’s claims 5 18) and wherein the polymer form a bond with a metal.  Therefore, it is inherently that Wu first functional group (cyano) form a bond with a metal since Wu discloses the polymer (i.e. neutral layer) is bond with the metal containing layer (See paragraph 031, 0043, Fig 3a-3d).
As to claim 2, Wu discloses the metal is a constituent of a metal substance, an alloy (paragraph 0031, 0043).
	As to claim 3, Wu discloses the metal is copper, aluminum, titanium (See paragraph 0031, 0043).
	As to claim 4, Wu discloses a polystyrene equivalent number average molecular weight of the polymer is 1,000 to 60,000 (paragraph 0024-0025; Note: molecular weight at 1000 read on applicant’s range of “no less than 500 and no greater than 50,000”).
As to claim 5, Wu discloses a polymer comprises azobisisobutyronitrile; See paragraph 0015, 0047-0050) at an end of a main chain or a side chain;  wherein azobisisobutyronitrile  having a formula as shown below which comprises cyano group or C Ξ N ; See evidence via Note: Cyano is a nitride group that has -C≡N formula; See evidence and https://web.archive.org/web/20160311024709/https://en.wikipedia.org/wiki/Nitrile 
https://web.archive.org/web/20160414151303/https://en.wikipedia.org/wiki/Azobisisobutyronitrile

    PNG
    media_image1.png
    159
    280
    media_image1.png
    Greyscale

	As to claim 6, Wu discloses the polymer comprises the structural unit derived from styrene (paragraph 0047-0050).
	As to claim 7, Wu discloses the polymer comprises at one end of the main chain thereof, the group comprise the first functional group (See paragraph 0047-0050; and formula structure of azobisisobutyronitrile as shown above).
	As to claim 8, Wu discloses the base material surface has a first region and a second region such that the second region is substantially a non-metal (See paragraph 0031, 0043). 
	As to claim 9, Wu discloses the polymer comprises the structural unit derived from styrene (paragraph 0047-0050).
	As to claim 10, Wu discloses the polymer comprises the structural unit derived from methyl (meth)acrylate (paragraph 0047-0050).
	As to claim 14, Wu discloses the polymer includes the structural unit having a crosslinkable group in a range of 5 mole% to 90 mole%, or 10 mole% to 60 mole % with respect a total of structural units constituent polymer (See paragraph 016, 0018; Note: 5 mole% and/or 10 mole% is within applicant’s claimed range of 0.1 mol% to 20 mol%).
As to claim 15, Wu discloses the polymer includes the structural unit having a crosslinkable group in a range of 5 mole% to 90 mole%, or 10 mole% to 60 mole % with respect a total of structural units constituent polymer (See paragraph 016, 0018; Note: 5 mole% and/or 10 mole% is within applicant’s claimed range of 1 mol% to 15 mol%).
As to claim 16, Wu discloses the polymer includes the structural unit having a crosslinkable group in a range of 5 mole% to 90 mole%, or 10 mole% to 60 mole %  with respect a total of structural units constituent polymer (See paragraph 016, 0018; Note: 5 mole% and/or 10 mole% is within applicant’s claimed range of 3 mol% to 10 mol%).
As to claim 17, Wu discloses a polystyrene equivalent number average molecular weight of the polymer is 1,000 to 60,000 (paragraph 0024-0025; Note: molecular weight at 1000 read on applicant’s range of “no less than 500 and no greater than 50,000”).
As to claim 18, Wu discloses a polymer comprises azobisisobutyronitrile (aka AIBN; See paragraph 0015, 0047-0050) at an end of a main chain or a side chain;  wherein azobisisobutyronitrile  having a formula as shown below which comprises cyano group or C Ξ N ; See evidence via https://web.archive.org/web/20160414151303/https://en.wikipedia.org/wiki/Azobisisobutyronitrile )

    PNG
    media_image1.png
    159
    280
    media_image1.png
    Greyscale


As to claim 19, Wu discloses the polymer includes the structural unit having a crosslinkable group in a range of 5 mole% to 90 mole%, or 10 mole% to 60 mole % with respect a total of structural units constituent polymer (See paragraph 016, 0018; Note: 5 mole% and/or 10 mole% is within applicant’s claimed range of 4 mol% to 8 mol%).
	As to claim 20, Wu disclose the polymer comprises, at one end of the main chain thereof, the group comprises the first functional group (See paragraph 0047-0050).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0078576 A1) as applied to claims 1-10, 14-20 above, and further in view of Magley et al. (US 2008/0118728 A1).
	As to claim 11, Wu fail to discloses the polymer comprises the structure unite derived from t-butylstyrene.  However, Wu clearly teaches the polymer comprises the structure unite derived from styrene or polystyrene or poly(styrene-b-t-butyl(meth)acrylate (paragraph 0024; 0047-0051). Magley teaches the polymer comprises styrene, o-methyl styrene, p-methyl styrene, t-butyl styrene and the like (See paragraph 0064).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu in view of Magley by having the polymer comprises the structure unite derived from t-butyl styrene because equivalent and substitution of one for the other would produce an expected result.
	
As to claim 12-13, Wu discloses the polymer comprises the structure unit derive from styrene and the structure unit derived from methyl (meth)acrylate (paragraph 0047-0051).  As to claim 12-13, Wu fail to discloses the polymer also comprises the structure unite derived from t-butylstyrene.  However, Wu clearly teaches the polymer comprises the structure unite derived from styrene or polystyrene or poly(styrene-b-t-butyl(meth)acrylate (paragraph 0024; 0047-0051). Magley teaches the polymer comprises styrene, o-methyl styrene, p-methyl styrene, t-butyl styrene and the like (See paragraph 0064).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu in view of Magley by having the polymer comprises the structure unite derived from t-butyl styrene because equivalent and substitution of one for the other would produce an expected result.


Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713